On Appellants’ Motion for Rehearing.
It is concluded that the motion for rehearing should be overruled. The paramount point is respecting the element of damage in the appellee’s sale of his stock at a loss.
In the original opinion it was determined that the appellee was entitled to recover, as compensatory damage, the loss in value of his stock in the Service Drug Company caused by the sale he had to make of it. This loss in value by reason of the sale was a consequence of which the wrongful imputation complained of was the direct effect. The appellee was compelled to quit his position and the pursuit thereof as purchaser of the Service Drug Company and make quick severance of any ownership in the Service Drug Company. His status in that regard was changed and his employment broken up and *505had taken place because of tlie wrongful imputation complained of. His damages were sufficiently shown in the loss occasioned to him in the sale of his stock at a loss.